UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLIE PATTERSON TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-99)


Submitted:   July 30, 2002              Decided:    September 9, 2002


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Patterson Taylor, Appellant Pro Se. Stephen Wiley Miller,
Richard Barton Campbell, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles P. Taylor appeals from the district court’s orders

denying his motion to dismiss the indictment and his motion for

reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.    United States v.

Taylor, No. CR-99-99 (E.D. Va. Dec. 6, 2001; Jan. 22, 2002); see

United States v. Emmanuel, 288 F.3d 644, 649 (4th Cir.   2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2